DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I in the reply filed on 1-4-2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Allowable Subject Matter
Claims 27-40, 70 and 79 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art would be Freeman 20190122404 which discloses identifying facial features such as lips in an image, Bacivarov 20110007174 which also discloses identifying facial features such as lips in an image, Sartori Odizzio 20180075524 discloses identifying facial features to apply virtual makeup, Nguyen 20150145882 identifies lip region for virtual application of makeup and Mallick 9058765 which detects facial features for a virtual makeover; however, the above mentioned references fails to disclose all claimed limitation as a whole. Therefore, the combination of all claimed limitations have not been found nor have been fairly suggested in the prior art search.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926.  The examiner can normally be reached on 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MARCOS L TORRES/Primary Examiner, Art Unit 2647